Motion Denied and Order filed January 10, 2017.




                                       In The

                     Fourteenth Court of Appeals
                                     ____________

                               NO. 14-16-00900-CV
                                     ____________

           IN THE INTEREST OF S.R.G. AND C.J.G., CHILDREN


                    On Appeal from the 313th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2015-05307J


                                      ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue. Both the mother (J.M.J.) and
the father (A.A.G.) have appealed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). This accelerated schedule
requires greater compliance with briefing deadlines.

      J.M.J. is represented by appointed counsel, William Thursland. J.M.J.’s brief
was originally due December 19, 2016. We granted J.M.J.’s motion to extend time
to file her brief until January 9, 2017, and stated no further extensions would be
granted absent extraordinary circumstances. No brief was filed. On January 9, 2017,
counsel filed a further request for extension of time to file appellant’s brief. No
extraordinary circumstances were alleged.

      We deny the request for extension and issue the following order.

      We order William Thursland to file a brief with the clerk of this court on or
before January 18, 2017. If the brief is not filed by that date, the court may require
appointment of new counsel due to the failure to timely file appellant’s brief.



                                   PER CURIAM



Panel consists of Justices Boyce, Busby, and Wise.